Citation Nr: 0513739	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  03-30 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for paravertebral 
myositis, residuals of lumbar strain, rated as 40 percent 
disabling since December 1, 2004 and 20 percent disabling 
prior thereto.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 to December 
1967.  The record also reflects periods of active duty for 
training in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, inter alia, increased the 
veteran's disability rating for his service-connected low 
back condition from 10 percent disabling to 20 percent 
disabling, effective March 1, 2002.

In his VA Form 9, received in September 2003, the veteran 
argued that his service-connected lumbar spine condition 
warranted a 40 percent rating.  

In August 2004, the Board remanded the issue of an increased 
rating for paravertebral myositis, residuals of lumbar 
strain, in order to afford the veteran a VA examination which 
considered new regulations addressing disabilities of the 
spine.  

In January 2005, the RO increased the veteran's disability 
rating for his service-connected low back condition from 20 
percent disabling to 40 percent disabling, effective December 
1, 2004.  The matter is now once again before the Board for 
disposition.    

As a final note, VA examinations of December 2002 and 
December 2004 report neurologic abnormalities.  This matter 
is referred back to the RO for appropriate action, to include 
determining whether such neurologic abnormalities are related 
to the veteran's service-connected low back condition and, 
concomitantly, whether a separate rating for such is 
warranted.  In this regard, the Board notes that the veteran 
has been diagnosed with diabetes mellitus, for which he is 
not service-connected.    




FINDINGS OF FACT

1.  For the period March 1, 2002 through November 2004, the 
veteran's paravertebral myositis, residuals of lumbar strain, 
is not productive of listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion; severe limitation of motion, ankylosis, or 
intervertebral disc syndrome is also not shown.  

2.  For the period from December 2004, the veteran's 
paravertebral myositis, residuals of lumbar strain, is 
manifested by forward flexion of the thoracolumbar spine to 
30 degrees or less; it does not cause unfavorable ankylosis 
of the entire thoracolumbar spine and intervertebral disc 
syndrome is not shown.   


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
period March 1, 2002 through November 2004 and 40 percent 
thereafter, for the veteran's paravertebral myositis, 
residuals of lumbar strain, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Codes 5290,5292 (as in effect 
prior to September 26, 2003) Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Ratings

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Such is the 
case here.      

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  Id.

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

The standardized description of range of motion of the 
cervical and thoracolumbar spine is provided in Plate V under 
38 C.F.R. § 4.71a.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the ankle 
and knee are considered major joints.  38 C.F.R. § 4.45 
(2004).

The Board notes that the rating criteria under Diagnostic 
Code 5293 changed effective September 23, 2002.  Furthermore, 
the regulations governing the evaluation of back disabilities 
were amended during the course of the veteran's appeal, to 
institute a general rating formula for evaluating diseases 
and injuries of the spine, including vertebral fracture or 
dislocation under Diagnostic Code (DC) 5235, lumbosacral 
strain under DC 5237, spinal stenosis under DC 5238, 
degenerative arthritis of the spine under DC 5242, and 
intervertebral disc syndrome under DC 5243.  See 38 C.F.R. § 
4.71a, DC 5293 (as in effect from September 23, 2002); and 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect from 
September 26, 2003)).  

Prior to September 26, 2003, DC 5295, which pertained to 
lumbosacral strain, provided a 40 percent rating for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (as in effect 
prior to September 26, 2003).  Severe limitation of motion of 
the lumbosacral spine also warranted a 40 percent rating.  38 
C.F.R. § 4.71a, DC 5292 (as in effect prior to September 26, 
2003).  This is the highest rating available under either of 
those diagnostic codes.  The Board notes that neither of 
these codes provided for a 30 percent rating and the 
veteran's low back disability has a rating no lower than 20 
percent disabling for any period during the pendency of this 
appeal.

Effective from September 26, 2003, under the new general 
rating formula for diseases and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, disability ratings are provided based on the 
following:  

Unfavorable ankylosis of the entire spine ............100 
percent

Unfavorable ankylosis of the entire thoracolumbar spine ...50 
percent

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine .........................40 percent

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 
.................30 percent

Forward flexion of the thoracolumbar spine greater than 20 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
......20 percent

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or, vertebral body fracture with loss of 50 percent 
or more of the height .............10 percent

Several "Notes" to the new criteria provide additional 
guidance as to the assigning the appropriate rating:  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate  
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based upon Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  
      
The Board notes that the veteran has not been diagnosed with 
intervertebral disc syndrome and, as such, a discussion of 
neither the old nor new intervertebral disc syndrome rating 
criteria is necessary.  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g) (West 2002).  

The medical evidence in this case includes a December 30, 
2002 VA spine examination report which stated that the 
veteran reported numbness down both lower extremities, mostly 
his left lower extremity down to his heel.  It was also noted 
that the veteran complained of pain radiating to his testes 
and of intermittent sharp low back pains (on both sides of 
the back) associated mostly with sitting or bending forward.  
Upon physical examination, he had flexion of 60 degrees, 
extension of 17 degrees, and lateral bending, right and left, 
of 23 degrees.  The examiner then stated, though, that the 
veteran had lumbar spine flexion of 60 to 67 degrees.  The 
examiner also stated that the veteran was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
during the examination.  It was noted, however, that there 
were spasms of the L2, L5 paravertebral muscles and decreased 
pinprick to light touch and stocking glove distribution, 
bilaterally.  There were no atrophies of the lower 
extremities and manual muscle test was 5/5, L1-S1 myotomes 
bilaterally.  Deep tendon reflexes, right and left patellar, 
and Achilles tendon were trace.  The diagnosis was residuals 
of lumbar strain, paravertebral myositis.  

A December 1, 2004 VA spine examination report noted that the 
veteran complained of constant low back pain, reported to be 
moderate to severe in intensity, with radiation to the whole 
spine, including the cervical area, posterior right buttock, 
leg and up to the knee area.  There were no other complaints 
on both lower extremities and it was noted that there was no 
history of fecal or urinary incontinence.  It was reported 
that there were two occasions during the last year when he 
had acute low back pain, which functionally impaired him.  
The pain was noted to have lasted for three days.  Upon 
physical examination, range of motion of the thoracolumbar 
spine was as follows: flexion from 0 degrees to 20 degrees, 
extension from 0 degrees to 10 degrees, and right and left 
lateral flexions and rotations from 0 degrees to 25 degrees.  
The examiner stated that there was painful motion from the 
first degree to the last degree of the range of motion.  The 
examiner also stated that the veteran was additionally 
limited by pain, fatigue, and weakness following repetitive 
use of the thoracolumbar spine.  He was not additionally 
limited by lack of endurance.  The examiner then commented on 
the two reported occasions of acute back pain and noted that 
the major functional impact was that he could not sit to 
read, could not drive, could not push, pull, or carry objects 
more than 10 pounds, and could not wash his car.  The 
examiner stated that there was objective evidence of painful 
motion on all movement of the thoracolumbar spine.  There was 
mild palpable lumbar spasm.  There was no weakness of the 
legs, with a muscle strength graded 5/5.  There was 
tenderness to palpation in the lumbar area.  Upon 
neurological examination, it was stated that the veteran had 
diminished pinprick and smooth sensation in the lower 
extremities, not following any specific dermatomal pattern 
(nonradicular).  There was no muscle atrophy of the lower 
extremities and there was normal muscle tone and strength in 
the lower extremities.  Patellar reflexes were +1, 
bilaterally.  Absent Achilles reflexes 0, bilaterally.  There 
was a positive straight leg raising and Lasegue's sign, 
bilaterally.  The diagnosis was residuals of lumbar strain, 
paravertebral myositis.  The examiner concluded by stating 
that the veteran had a loss of one-third of movement in 
extension, loss of two-thirds of movement in forward flexion, 
and mild loss, less than one-third or functional loss, of 
movement on right and left lateral flexions and rotations.     

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's service-connected low back 
condition for the period through November 30, 2004 under the 
old spine rating criteria.  The objective medical evidence of 
record fails to show listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Accordingly, a 40 percent rating under DC 
5295 is not warranted.  Moreover, the ranges of motion listed 
in the December 30, 2002 VA examination report are not 
reflective of severe limitation of motion of the lumbar 
spine.  As such, a 40 percent rating under DC 5292 is not 
warranted.  Moreover, there is no evidence of ankylosis of 
the lumbar spine for this period, thus, a rating under DC 
5289 would be inappropriate.  

As for a rating in excess of 20 percent under the new spine 
rating criteria for the period September 26, 2003 through 
November 30, 2004, in order to warrant a 40 percent rating, 
forward flexion of the thoracolumbar spine must be 30 degrees 
or less, or there must be favorable ankylosis of the entire 
thoracolumbar spine.  There is no evidence of such limitation 
of motion prior to December 1, 2004.  In the December 30, 
2002 VA examination report the examiner stated that the 
veteran had forward flexion of 60 degrees to 67 degrees, the 
December 1, 2004 VA examination report listed forward flexion 
of 20 degrees.  

The Board finds that the preponderance of the evidence is 
against a rating in excess of 40 percent at any time since 
December 1, 2004.  A 40 percent rating is the maximum rating 
allowable under either the old or new spine rating criteria 
for limitation of motion of the lumbar/thoracolumbar spine; 
in order to warrant a higher rating ankylosis must be shown 
(or residuals of a vertebra fracture under the old spine 
rating criteria).  Here, the evidence shows neither ankylosis 
nor is there any evidence of a vertebra fracture.      

Finally, there are regulations that provide for consideration 
of the effect of pain and related phenomena on the amount of 
disablement resulting from limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Exacerbation of the 
limitation of motion of a joint by pain may be a basis for 
increasing a schedular rating.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The examiner in the December 30, 2002 VA 
examination report specifically stated that the veteran was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance during the examination.  Moreover, those 
regulations are not applicable where a disability is rated at 
the maximum level provided by the diagnostic code under which 
it is rated.  VAOPGCPREC 36-97, citing Johnston v. Brown, 10 
Vet. App. 80 (1997) (remand for consideration of functional 
loss of range of motion of a wrist due to pain inappropriate 
where rating currently assigned for limitation of motion was 
maximum available under the applied diagnostic code).  Again, 
40 percent is the highest rating permissible under either the 
old or new spine rating criteria for limitation of motion of 
the lumbar/thoracolumbar spine; in order to warrant a higher 
rating ankylosis must be shown (or residuals of a vertebra 
fracture under the old spine rating criteria).   



					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Here, an 
October 2002 letter from the RO informed the appellant of 
what the evidence must show in order to warrant an increased 
rating for his service-connected low back condition.  The 
letter also informed him of what evidence VA still needed 
from him, to include medical evidence showing his back 
condition had worsened.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.

Here, the October 2002 RO letter informed the appellant that 
VA's statutory duty to assist included making reasonable 
efforts to help get such things as medical records, 
employment records, or records from other federal agencies.  
He was informed that he must provide VA with enough 
information about such records to allow VA to request them 
from the person or agency that possessed them.  Additionally, 
the letter stated that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
decided that it was necessary to make a decision on the 
claim.  Also, a September 2004 letter informed him of 
essentially the same.  

In addition, the August 2003 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the August 
2003 SOC included the language of 38 C.F.R. § 3.159(b)(1).  
Thus, the October 2002 VCAA notice, combined with the 
statement of the case, complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  See also 
VAOPGCPREC 7-2004.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).
        
Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

A rating in excess of 20 percent for the veteran's 
paravertebral myositis, residuals of lumbar strain, for the 
period March 1, 2002 through November 2004 is denied.  

A rating of in excess of 40 percent for the veteran's 
paravertebral myositis, residuals of lumbar strain, for the 
period since December 1, 2004 is denied.    



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


